DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 14-15 in the reply filed on 04/14/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1-3, 5-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banda et al., WO 2014/039063 A1 (hereinafter “Banda”). Banda teaches a master blend comprising a solvent and a core-shell rubber dispersed in a zone and admixed with a thermosetting resin to form a curable composition See Banda, Abstract; page 2, lines 2-7. Banda further teaches suitable solvents such as methyl ethyl ketone, dimethylformamide, xylene, toluene, methanol, butanol or combinations of any two or more solvents. See Banda, page 2, lines 12-19. Banda further teaches a core-shell rubber wherein the shell is methyl methacrylate or styrene/acrylonitrile and the core is butadiene, butadiene/styrene or butyl acrylate. See Banda, page 2, lines 21-26. Banda further teaches 5 wt. % to 40 wt. % core-shell rubber based on the master blend composition. See Banda, page 2, lines 27-32. Banda further teaches the master blend compositions can be used to produce varnish. See Banda, page 5, lines 20-22. Banda further teaches a weight content less than 1 wt. %. See Banda, Tables 5 & 6.

The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143. Although Banda does not disclose in the working examples a mixture of solvents, based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify Banda by selecting Solvent A and Solvent B which are both taught as a mixture in Banda.  Such modification would be obvious because one would have a reasonable expectation of success that the mixture of solvents as taught by Banda would be similarly useful and applicable to the core-shell rubbers.  Therefore, claims 1-3, 5-7 and 14-15 are deem as being unpatentable over Banda.

Claim 4 is allowable.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh